Citation Nr: 1447628	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-26 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial evaluation in excess of 10 percent for service-connected cervical spine degenerative changes prior to June 12, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from February 1993 to May 1993, and from November 2002 to January 2006.

This issue is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for cervical strain, evaluated as noncompensable (0 percent disabling).  The Veteran appealed the issue of entitlement to an initial compensable evaluation.  In July 2007, the RO recharacterized the Veteran's service-connected neck disability as "cervical spine degenerative changes," and awarded a 10 percent rating for the disability, effective the date of service connection, i.e., January 4, 2006.  In March 2009, the RO increased this evaluation to 20 percent, effective June 12, 2008.  However, the issue pertaining to the rating of this disability remains in appellate status because the increased evaluations awarded during the current appeal are not a complete grant of the maximum benefits available.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2011, November 2012, and April 2013, the Board remanded the Veteran's claim to the Appeals Management Center (AMC) for additional development.

In November 2013, the Board denied an initial evaluation in excess of 10 percent prior to June 12, 2008, denied an evaluation in excess of 20 percent for the period from June 12, 2008 to April 11, 2011, and granted a 30 percent rating as of April 12, 2011.  

To the extent that the Board denied an evaluation in excess of 10 percent prior to June 12, 2008, the appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's November 2013 decision, to the extent that the Board denied an evaluation in excess of 10 percent prior to June 12, 2008.  That same month, the Court issued an Order vacating the November 2013 Board decision, to the extent that the Board denied an evaluation in excess of 10 percent prior to June 12, 2008.    

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Prior to May 17, 2008, the Veteran's cervical spine degenerative changes are shown to be productive of subjective complaints of pain, and cervical spine flexion greater than 30 degrees, with a combined range of motion of greater than 170 degrees, but not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes.

2.  For the period from May 17, 2008 to June 12, 2008, the Veteran's cervical spine degenerative changes are shown to be productive of subjective complaints of daily pain, and some limitation of motion, but not a permanent worsening manifested by a limitation of flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine, or IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Prior to May 17, 2008, the criteria for an initial evaluation in excess of 10 percent for cervical spine degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2013).

2.  For the period from May 17, 2008 to June 12, 2008, the criteria for an evaluation of 20 percent, and no more, for cervical spine degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation 

In March 2006, the Veteran filed his claim for service connection.  In May 2006, the RO granted service connection for cervical strain, evaluated as noncompensable.  

The Veteran appealed the issue of entitlement to an initial compensable evaluation.  In July 2007, the RO recharacterized the Veteran's service-connected neck disability as "cervical spine degenerative changes," and awarded a 10 percent rating for the disability, effective the date of service connection, i.e., January 4, 2006.  In March 2009, the RO increased this evaluation to 20 percent, effective June 12, 2008. 

In November 2013, the Board denied an initial evaluation in excess of 10 percent prior to June 12, 2008, denied an evaluation in excess of 20 percent for the period from June 12, 2008 to April 11, 2011, and granted a 30 percent rating as of April 12, 2011.  

To the extent that the Board denied an evaluation in excess of 10 percent prior to June 12, 2008, the appellant appealed to the Court, and in July 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's November 2013 decision, to the extent that the Board denied an evaluation in excess of 10 percent prior to June 12, 2008.  That same month, the Court issued an Order vacating the November 2013 Board decision, to the extent that the Board denied an evaluation in excess of 10 percent prior to June 12, 2008.    

The Board notes that in August 2013, subsequent to the most recent supplemental statement of the case, dated in June 2013, additional evidence in the form of statements from the Veteran and his wife were received.  This evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2013).

As for the history of the Veteran's cervical spine disorder, see 38 C.F.R. § 4.1 (2013), the Veteran's service medical records show that in 2005, the Veteran reported a history of cervical spine symptoms beginning in 2003, with associated blurry vision and ringing in the ear.  An October 2005 X-ray showed mild degenerative changes at C6-C7, otherwise unremarkable.  A November 2005 VA examination report noted that there were no flare-ups, that the Veteran was not utilizing any medication for his cervical spine symptoms, and that there was no effect on his daily activities due to his cervical spine symptoms.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral and cervical strain), and DC 5242 (degenerative arthritis of the spine) (see also DC 5003), are rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent evaluation is warranted for: forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

An evaluation of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

The General Rating Formula provides that a 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 20 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, and left and right lateral flexion are to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A.  Prior to May 17, 2008

A VA pre-discharge examination report, dated in November 2005, shows that on examination, the neck had flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees, bilaterally, and rotation to 80 degrees, bilaterally. 

VA progress notes show ongoing treatments for neck pain.  This evidence shows that there are some findings of a limited range of motion (LROM) due to pain.  See e.g., reports, dated in June and November of 2006.  There are also findings that the cervical spine had a full range of motion (FROM).  See e.g., reports, dated in August 2006, and July 2007.  For all of these reports, specific degrees of motion were not provided. 

The claims file includes statements from two laypersons, K.F. and the Veteran's spouse, who essentially asserts that the Veteran has severe pain.  
 
Based on the evidence, the Board finds that an initial evaluation in excess of 10 percent is not warranted prior to May 17, 2008.  There is no medical evidence to show muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

In addition, the only recorded ranges of motion in all planes for the cervical spine are found in the November 2005 VA examination report.  These results show that the criteria for no more than a 10 percent initial evaluation for the cervical spine have been met.  

There is no evidence to show that the Veteran had incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the any 12 month period.  Therefore, an initial evaluation in excess of 10 percent is not warranted.  In summary, the criteria for an initial evaluation in excess of 10 percent are not shown to have been met, and the claim must be denied. 

Furthermore, there is no competent evidence to show that the Veteran has a diagnosed neurological disorder that is related to his service-connected disability.  See General Rating Formula, Note 1.  In this regard, a March 2007 VA EMG (electromyogram) notes that there is no electrodiagnostic evidence of cervical radiculopathy on the left. 

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased initial evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this case, the evidence does not show functional loss due to pain to warrant an initial evaluation in excess of 10 percent.  In particular, the Board notes the lack of such findings as neurological impairment, loss of strength, and muscle atrophy.  In this regard, the November 2005 VA pre-discharge examination report shows that the examiner stated that the Veteran's service records had been reviewed.  The Veteran complained of daily, left-sided neck pain that radiated up into the upper neck area, that was exacerbated by stress and tension.  He reported a very severe sharp pain when he first had symptoms, which had eased since.  He reported using Motrin for a number of body pains, including neck pain, three times per day.  He denied flare-ups.  The report notes the following: he was not taking any medication, and he was not in a neck brace.  There was no effect on his ADLs (activities of daily living).  There was no relevant history of surgery or hospitalization.  There was no change in motion upon repeated or resisted testing, and no additional limitation of motion.  Sensation was normal to light monofilament touch in all extremities.  Deep tendon reflexes were equal and active, 2+.  An X-ray was noted to show minimal bone spurring without any focal pathology or disc joint narrowing, and no fracture or dislocation, or other bone or joint abnormalities.  The relevant diagnosis was cervical strain. 

VA progress notes show ongoing treatments for neck pain.  In November 2006, it was noted that his X-rays were "not very remarkable."  A November 2006 MRI (magnetic resonance imaging) study contains an impression noting mild degenerative joint disease resulting in mild right-sided neural foraminal stenosis. There are findings of 5/5 strength in his upper extremities, and/or "normal" strength. See e.g., reports, dated in May and November of 2006, and January 2008.  He was also repeatedly noted to have no neurological deficits and/or a normal neurological/sensory examination.  See e.g., reports, dated in June and August of 2006, July, August, and September of 2007. 

In summary, the November 2005 VA pre-discharge examination report shows that the Veteran denied flare-ups.  The examiner concluded that there were no effects upon his daily activities.  There was no change in motion upon repeated or resisted testing, and no additional limitation of motion.  Therefore, when the ranges of motion in the cervical spine are considered together with the evidence showing functional loss -- to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy -- the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 10 percent. 

B.  As of May 17, 2008

A VA medical record, dated May 17, 2008, shows that the Veteran's cervical spine had flexion to 10 degrees and extension to 20 degrees.  

The Board first notes that in its November 2013 decision, the Veteran's cervical spine flexion was erroneously listed as being limited to 20 degrees (as opposed to 10 degrees).  

The Joint Motion states that the Board "failed to consider" the May 2008 VA report, and that "the parties agree that the Board erred" in denying an increased rating based on the May 2008 VA report.  The Joint Motion also states, "[T]he Board failed to provide an adequate statement of reasons and bases for its decision," and that "[t]he evidence dated prior to June 12, 2008, demonstrates that Appellant had limitation of forward flexion of the cervical spine that may warrant a rating in excess of 10 percent" (emphasis added).  

The language in the Joint Motion is not entirely clear as to what action is being directed.  However, the Board will interpret it in a manner favorable to the Veteran, and finds that it mandates an increased rating, but that it leaves the Board with the discretion to determine the amount of the increase.  The Board therefore finds that a grant of 20 percent is warranted as of the date of the May 2008 VA report, i.e., as of May 17, 2008, based on functional loss.  DeLuca; see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  To this extent, the claim is granted.  

A rating in excess of 20 percent is not warranted.  The Board first notes that the Joint Motion did not take issue with the Board's November 2013 analysis insofar as it concluded that a permanent worsening of the underlying condition was not shown.  In fact, the Joint Motion did not discuss this aspect of the Board's analysis at all, and the Board finds that for the reasons previously discussed, a permanent worsening of the Veteran's cervical spine disability is not shown.  In this regard, while a limitation of cervical spine flexion to 10 degrees (as shown in May 2008) may warrant a 30 percent rating under the General Rating Formula, the Board finds that no more than a 20 percent rating is warranted.  In particular, Dr. R.T.R.'s June 8, 2008 report states that the Veteran was treated two days before, at which time he had flexion to 38 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 24 degrees, left rotation to 44 degrees, and right rotation to 54 degrees.  When the limitation in motion in May 2008 is compared with that shown in June 2008, and considered together with the other findings, the Board finds that evidence is insufficient to show a worsening of the enduring disability, or a lasting worsening of the condition (as opposed to what appears to be a temporary or intermittent flare-up in May 2008), that warrants a rating in excess of 20 percent.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002); Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  In addition, there is no evidence the show ankylosis of the entire cervical spine, or IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Finally, with respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the aforementioned June 2008 report from Dr. R.T.R. shows that strength in the deltoids and biceps was no less than 4+, with wrist and finger strength no less than 2+.  To the extent that Dr. R.T.R.'s report notes strength as little as 2+ in some fingers or a wrist, there is no basis upon which to find that this is the result of the Veteran's service-connected disability, as he has also repeatedly noted to have no neurological deficits and/or a normal neurological/sensory examination.  X-rays were noted to show a mild cervical curve reversal, and an apparent old avulsion fracture of the anterior/inferior endplate of C6, with normal disc spaces.  In summary, there is a lack of such findings as neurological impairment, incoordination, and/or muscle atrophy.  Although the Veteran's complaints of pain have been considered, pain alone does not constitute a functional loss under VA regulations.  Mitchell.  When the findings are considered together with the evidence showing functional loss, to include the lack of findings pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a; DeLuca.  

C.  Conclusion

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116 .

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected cervical spine disability are congruent with the disability picture represented by the disability ratings assigned herein.  The criteria for the ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology.  The Veteran is shown to have some pain and decreased motion in his cervical spine, with no history of surgery.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disability has caused him to miss work, or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  .

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson, and Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period, except as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that an increased rating is warranted, except as noted. 

The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disability which are non-medical in nature, however, he is not competent to testify as to the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature). 

Although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In this regard, as noted in a September 2008 RO decision, the Veteran was requested to clarify whether or not he desired to file a claim that he was unemployable, however, there is no record of a response.  Well after the time period in issue, he reported full-time employment as a clerk, see VA examination report, dated in April 2011, and in June 2013, a VA examiner determined that he was employable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

To the extent that the claim has been denied, the evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2013). 

II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  With regard to the initial claim for service connection, the notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In September 2007, a second letter was sent.  However, and in any event, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 493 . 

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Prior to May 17, 2008, an initial evaluation in excess of 10 percent for service-connected cervical spine degenerative changes is denied.

As of May 17, 2008, an evaluation of 20 percent, and no more, for service-connected cervical spine degenerative changes is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


